DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-8, 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teng-Ching (‘465) in view of Takeuchi et al. (U. S. Patent 6,876,091) cited in the record.
As to claim 1, Ching discloses a semiconductor device package, as shown in figures 1-8 comprising:
a first passive component (the component 1 on the right side at an arrow D) having an effective region (the regions of element 121 or 123) and an ineffective region (the surfaces of elements 12 or 13) surrounding the effective region of the first passive component (1), wherein the first passive component includes a first surface having a recessing portion (111), and wherein the recessing portion (111) is at the ineffective region of the first passive component (1); 

wherein the second surface includes a protruding portion (121) within the recessing portion (111) of the first surface of the first passive component (1); and wherein the protruding portion is at the ineffective region of the second passive component; and wherein the protrusion portion (121 or 123) is at the ineffective region of the second passive component; and
wherein a contour of the protruding portion (121) and a contour of the recessing portion (111) are substantially matched.
Ching does not specifically disclose an interconnection layer disposed on the first passive component and the second passive component, wherein the interconnection layer is electrically connected with the effective region of the first passive component and the effective region of the second passive component.
Takeuchi teaches a wiring board as shown in figure 1 comprising an interconnection layer (16 or 14 and 15) disposed on the first passive component (4) and the second passive component (4), wherein the interconnection layer (16) is electrically connected with the effective region (5) of the first passive component and the effective region of the second passive component.

As to claim 2, Ching as modified by Takeuchi discloses the first and second passive components (1) are two different kinds of passive components (column 1, lines 21-22).
As to claim 3, Ching as modified by Takeuchi discloses the first and second passive components (1) are the same kind of passive components (diode or triode), and the first passive component and the second passive component have different electrical parameters.
As to claim 6, Ching as modified by Takeuchi further comprising: a third passive component (the left side component 1) having a top surface, the top surface having a protruding portion (121), wherein the second passive component (the middle component 1) has a bottom surface substantially perpendicular to the second surface and faces the top surface of the third passive component (the left side component 1); the bottom surface of the second passive component has a recessing portion (111);
the protruding portion (121) of the top surface of the third passive component is disposed within the recessing portion (111) of the bottom surface of the second passive component; and
a contour of the protruding portion of the top surface of the third passive component and a contour of the recessing portion of the bottom surface of the second passive component are substantially matched.

Takeucho teaches a wiring board as shown in figure 1 comprising a substrate (1) having a cavity (2); wherein first and second passive components (4) are accommodated in the cavity (2).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Takeuchi employed in the package of Ching in order to provide storage energy formed within the wiring board.
Regarding claim 8, Ching as modified by Takeuchi teaches a filler (6) inside the cavity (2) and surrounding the first passive component and the second passive component, wherein the filler (6) is spaced apart from an interface between the first surface of the first passive component and the second surface of the second passive component.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Takeuchi employed in the package of Ching in order to provide an isolation structure between the components formed within the wiring board.

As to claim 15, Ching discloses a method of manufacturing a semiconductor package, as shown in figures 1-8 comprising:

shaping a second surface of a second passive component (the middle component 1) to have a protrusion portion (121, 123), wherein a contour of the protrusion portion (121 or 123) and a contour of the recessing portion (111) are substantially matched, and wherein the second electronic component (1) has an effective region (regions of elements 121, 123) and an ineffective region (the surfaces of the elements 12 or 13) surrounding the effective region of the second passive component, wherein the contour of the protrusion portion (121 or 123) is formed at the ineffective region of the second passive component (1);
combining the first and second electronic components (1).
Ching does not specifically disclsoe a substrate having a cavity; disposing the first and second electronic components in the cavity; and electrically connecting the first and second electronic components after disposing the first and second electronic components in the cavity.
Takeuchi teaches a wiring board as shown in figure 1 comprising a substrate (1) having a cavity (2); disposing the first and second electronic components (4) in the cavity (2); and electrically connecting (by the wiring 9 or 90) the first and second electronic components (4) after disposing the first and second electronic components in the cavity.

Regarding claim 19, Ching as modified by Takeuchi discloses shaping a top surface of a third electronic component (the left side component 1) to have a protruding portion (121), wherein the second electronic component (the middle component 1) has a bottom surface substantially perpendicular to the second surface and faces the top surface of the third electronic component, and wherein the bottom surface of the second electronic component has a recessing portion; and combining the second electronic component and the third electronic component.
Regarding claim 20, Ching as modified by Takeuchi teaches filling a filler (6) inside the cavity (2) to surround the first and second electronic components (4), wherein the filler is spaced apart from an interface between the first surface of the first electronic component and the second surface of the second electronic component.

Claim 9, 11-13, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Ching.
As to claim 9, Takeuchi discloses a semiconductor device package as shown in figure 1, comprising:
a substrate (1) having a cavity (2);
a first electronic component (4) having a first surface,

a filler (6) inside the cavity and surrounding the first and second electronic components;
wherein the first and second electronic components (4) are combined and accommodated in the cavity (2);
wherein the first surface of the first electronic component is in contact (electrical contact via wiring 9 or 90) with the second surface of the second electronic component to define an interface (90) therebetween; and wherein the filler (6) is outside of the interface (on both left and right sides of the passive components 4).
Takeuchi does not specifically disclose the first surface having a recessing portion and the second surface includes a protruding portion within the recessing portion of the first surface of the first electronic component.
Ching teaches a combinative electronic circuit element as shown in figures 1-5 comprising a first surface of a first component (the right side component 1) having a recessing portion (111) and a second surface of a second component (the middle component 1) includes a protruding portion (121) within the recessing portion (111) of the first surface of the first electronic component.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Ching employed in the package of Takeuchi in order to provide physical connections of a plurality of components formed within the wiring board without using solder connections.

Regarding claim 12, Takeuchi as modified by Ching teaches the second electronic component (1) has an effective region and an ineffective region surrounding the effective region, wherein the protruding portion (121) is at the ineffective region.
Regarding claim 13, Takeuchi as modified by Ching teaches a third passive component (the left side component 1) having a top surface, the top surface having a protruding portion (121),
wherein the second passive component (the middle component 1) has a bottom surface substantially perpendicular to the second surface and faces the top surface of the third passive component (the left side component 1); the bottom surface of the second passive component has a recessing portion (111);
the protruding portion (121) of the top surface of the third passive component is disposed within the recessing portion (111) of the bottom surface of the second passive
component; wherein the first electronic component, the second electronic component, and the third electronic component are combined and accommodated in the cavity.
Regarding claim 23, Takeuchi as modified by Ching further comprising:
a redistribution layer (16 or 14 and 15) disposed on the substrate (1) and having a surface facing the substrate, wherein the interface is non-parallel with the surface of the redistribution layer.


s 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Ching in view of Takeuchi as applied to claims above, and further in view of Schafer et
al. (U.S. Patent 5,006,920) hereafter Schafer.
Regarding claims 16-17, Ching as modified by Tekeuchi discloses all of the limitations of claimed invention except for shaping the first electronic component is conducted by a laser or through a mechanical cutting, or the recessing portion of the first electronic component and the protruding portion of the second electronic component is formed by a laser at the same time.
Schafer teaches electronic components as shown in figures 3-4 comprising a first electronic component (1) conducted by a laser or through a mechanical cutting, or the recessing portion of the first electronic component and the protruding portion of the second electronic component is formed by a laser at the same time (column 2).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Schafer employed in the package of Takeuchi and Ching in order to provide excellent flexibility, precision, repeatability, speed, cost-effectiveness, great quality, contactless cutting of the component.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ching in view of Takeuchi as applied to claims 1-3, and 6-8 above, and further in view of Guzek et al. (U.S. Patent 8,891,246).
Regarding claim 22, Ching as modified by Takeuchi teaches an electronic component (19) disposed on the interconnection layer (16) except for an encapsulating layer disposed on the interconnection layer and encapsulating the electronic 
Guzek teaches  a system-in-package as shown in figure 2 comprising for an encapsulating layer (236) disposed on the interconnection layer (206) and encapsulating the electronic component (234 or 250), wherein the encapsulating layer (236) covers the first and second die components (218, 219).
	It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Guzek employed in the package of Takeuchi and Ching in order to protect the external compact and contaminations for the package.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Ching as applied to claims 9 and 23 above, and further in view of Guzek et al. (U.S. Patent 8,891,246).
Regarding claim 25, Takeuchi as modified by Ching discloses an electronic component (19) disposed on the interconnection layer (16) except for an encapsulating layer disposed on the interconnection layer and encapsulating the electronic component, wherein the encapsulating layer covers the first passive component and the second passive component.
Guzek teaches  a system-in-package as shown in figure 2 comprising for an encapsulating layer (236) disposed on the interconnection layer (206) and encapsulating the electronic component (234 or 250), wherein the encapsulating layer (236) covers the first and second die components (218, 219).
.

Allowable Subject Matter
Claims 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3,6-9,11-13,15-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUAN T DINH/Primary Examiner, Art Unit 2848